DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Response to Amendment
Applicant’s amendment filed 4/5/2021 has been entered. 
Claims 21, 23-30, 32 and 33 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner. See below.
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  The following language does not comprise proper antecedent basis within the specification:  
Claim 21:
-a rotational input

-movable element
Claim 23: 
-rotational resistance member
Claim 25:
-a manual input
Claim 26:
-a coupling member
Claim 30:
-a rotational input
-a coupling member (See Para. 0389 (0418 of PGPUB) of spec. recites language but not given the relationships as claimed)
-movable element
Claim 32: 
-rotational resistance member

The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01 (o)) and the terms listed above do not have such support within the specification. While one can speculate what each feature listed above is referring to (i.e. structures depicted in Figures 5, 11-16 paragraphs 0210-022 describes Figures and drive systems depicted including gears such as those claimed), the specification does not render the meaning of each claim term apparent. Applicant’s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations. See “Response to Arguments” section below. 
Per MPEP § 2173.03: “The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification.”


Claim Interpretation
Note that the term “engage”, used throughout the claims, is given its broadest reasonable interpretation in view of the specification and ordinary meaning. Given such interpretation, the term is viewed as not requiring direct contact or requiring a meshing engagement between structures. Note the term “engage” is being viewed as “to bring (a mechanism) into operation” (see the mechanical engineering definition at https://www.thefreedictionary.com/engage) and therefore the term is viewed as a functional relationship that is merely requiring that the structures are brought into operation with one another (i.e. one drives the other).
Note that other definitions of “engage” may lead one to interpret the term as requiring some form of “direct contact” or “interlocking” but in view of the specification, including the claims (specifically see Claims 24 and 33 which claim the third gear is engaged with the first gear), the narrowing of the scope to such would be inconsistent with the specification. See Page 10 of “REMARKS” filed 4/5/2021 which states that “The first gear 414 is also engaged with a third gear 374 because the third gear 374 may drive the first gear 414 through the second gear 376” and therefore it is clear that the term “engage” is not intending to be limited to a form of direct contact between the structures.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 23-30, 32 and 33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zemlock (US PGPUB 2009/0090763). 

Regarding Claim 21, Zemlock discloses a medical device drive system (see Figure 31), comprising: 
a rotational input (lever 845); 
a coupling member (clutch portion 842) engaged with the rotational input (845 via cams 850; Figures 29-30; See Para. 0181, 0183); 
a first gear (824) comprising an engagement portion (portion attached to gear 830) configured to engage with the coupling member (842 via spur gear arrangement 830, 832, 836, and clutch portion 838; Col 2, lines 20-23; note “engage” does not require direct contact and therefore even if there is intermediate transmission portions between to objects, if their motions still are interrelated, they can be reasonably viewed as “engaged”; note “Claim Interpretation” section above); and 
a second gear (826) coupled with the first gear (824; Para. 0177), 
wherein the second gear (824) is coupled to a movable element (drive tube 210 and/or drive rod 220 via drive tube), wherein the medical device drive system comprises a first system state (clutch portions 842, 838 not interlocked; Figure 31) and a second system state (clutch portions 842, 838 interlocked; Figure 32), wherein in the first system state the coupling member (842) is not engaged with the engagement portion (of 824) and the first gear (824) rotates without moving the coupling member (842; see Para. 0180), and wherein in the second system state (Figure 32) the coupling member (842) is engaged (via 838, 836, 832, 830; note “Claim Interpretation” section above) with the engagement portion (portion of 824 connected to 830) of the first gear (824) and rotation of the rotational input (845) turns the coupling member (842), the first gear (824), and the second gear (826) to move the movable element (210 and/or 220; Paras. 0183),
wherein the first gear (824) comprises a bevel gear (as shown; Para. 0177), wherein the bevel gear (824) comprises a first set of teeth, wherein the coupling member (842) comprises a rotary gear face comprises a second set of teeth (844; Figure 30), and wherein the first set of teeth (of gear 824 must have teeth in order to mesh as disclosed with gear 826) are configured to engage (note “Claim Interpretation” section above as teeth of the gear 824 are “engaged” (one drives the other) with teeth 844 via the intermediate gearing of 836, 832 and 830) the second set of teeth (844) when the coupling member (842) is advanced toward the first gear (824; see Paras. 0181 and 0183).  

Regarding Claim 23, Zemlock discloses a rotational resistance member (862) that resists rotation of the coupling member (842 by resisting rotation of lever 845; Para. 0182).  

Regarding Claim 24, Zemlock discloses a third gear (see drive tube 210 and gear faces/wedges 214 shown in Figure 10 or alternatively clutch plate 302 comprising teeth/wedges 306 in Figures 10 and 11) engaged (via 826) with the first gear (824) and the second gear (826), wherein the first gear (824) is coupled to the third gear (210 or 302) with the second gear (826 is an interfacing gear in either alternative interpretation; again note the “Claim interpretation” section).  

Regarding Claim 25, Zemlock discloses a medical device drive system (i.e. see Figures 31-32), comprising:
a first gear (824) comprising a bevel gear (824), wherein the bevel gear comprises a first set of teeth (See Para 0177 and note that the gear 824 must have teeth to function as disclosed); 5 308914496 v1Application Serial No. 16/367,899 Amendment Dated April 5, 2021 Responsive to Office Action dated November 5, 2020 
a second gear (826) coupled to a drive train (210, 220) that is configured to retract the drive train (retract rod 220; Para. 0183), 
wherein the second gear (826) is coupled to the first gear (824; as shown); 
a manual input (lever 845 and clutch portion 842) that is selectively engageable (via interfacing gearing 838, 836, 832, 830) with the first gear (824), 
wherein the manual input (845, 842) comprises a rotary gear portion (teeth portion of 842) comprising a second set of teeth (844; Figure 30), wherein, in a first state (Figure 31), the second set of teeth (844) of the manual input (845, 842) are not engaged with the first gear (824) and the actuation of the manual input (845, 842) does not turn the first gear (824) and does not retract the drive train (210, 220; see Para. 0180), and wherein, in a second state (Figure 32), the second set of teeth (844) of the manual input (845, 842) are engaged (via 838, 836, 832, 830) with the first gear (824) and actuation of the manual input (845, 824) turns the first gear (824) and the second gear (826) to retract the drive train (210, 220; Paras. 0181,0183).  

Regarding Claim 26, Zemlock discloses a coupling member (clutch portion 842), wherein the manual input (845, 842) is selectively engageable (via 838, 836, 832, 830) with the first gear (824) by way of the coupling member (842; Para. 0181).  

Regarding Claim 27, Zemlock discloses, in the first state (Figure 31), actuation of the manual input (845, 842) advances the coupling member (842) toward the first gear (824) until the coupling member (842) engages (via 838 and further interfacing gearing) the first gear (824; see Para. 0181).  

Regarding Claim 28, Zemlock discloses the manual input (845, 842) is biased toward the first state by a spring (862; Figure 31; i.e. see Paras. 0182 and 0184).  

Regarding Claim 29, Zemlock discloses a third gear (see drive tube 210 and gear faces/wedges 214 shown in Figure 10 or alternatively clutch plate 302 comprising teeth/wedges 306 in Figures 10 and 11) coupled to the first gear (824) and the second gear (826), wherein the third gear (210 or 302) is configured to be actuated by a robotic control system (note that both drive tube and clutch plate can both be viewed as the “third gear” as claimed and further since the structures are driven by an electric motor, although not explicitly disclosed, these features are also configured to be driven by a robotic control system in which would control the electric motor).  

Regarding Claim 30, Zemlock discloses a surgical instrument drive system (Figures 31-32), comprising: 
a rotational input (lever 845); 
a coupling member (842) actuatable by the rotational input (845; Para. 0181); 
a first gear (824), wherein the coupling member (842) is configured to engage the first gear (824) upon the actuation of the rotational input (845; Para. 0181; 
a second gear (826) meshingly engaged with the first gear (824; as shown), wherein the second gear (826) is coupled to a movable element (drive tube 210 and/or firing rod 220), the surgical instrument drive system comprising a first system state (Figure 31) and a second system state (Figure 32), wherein, in the first system state (Figure 31), the coupling member (842) is not engaged (via interfacing gears) with the first gear (824) and the first gear (824) rotates independently of the coupling member (842; Para. 0180), and wherein, in the second system state (Figure 32), the coupling member (842) is engaged (via interlocking with 838 and interfacing gearing) with the first gear (824) and actuation of the rotational input (845) actuates the coupling member (842), the first gear (824), and the second gear (826) to move the movable element (210 and 220; see Paras. 0181, 0183), 
wherein the first gear (824) comprises a bevel gear (824; Para. 0177), wherein the bevel gear (824) comprises a first set of teeth (in order to engage 826 as disclosed, teeth must be present), wherein the coupling member (842) comprises a rotary gear face (teeth portion 844; Figure 30) comprising a second set of teeth (844), and wherein the first set of teeth (of 824) are configured to engage (i.e. be driven via interfacing gearing; see “Claim Interpretation” section above) the second set of teeth (844) when the coupling member (842) is advanced toward the first gear (842; Paras. 0181 and 0183).  

Regarding Claim 32, Zemlock discloses a rotational resistance member (862) that resists rotation of the coupling member (842 by resisting rotation of lever 845; Para. 0182).  

Regarding Claim 33, Zemlock discloses a third gear (see drive tube 210 and gear faces/wedges 214 shown in Figure 10 or alternatively clutch plate 302 comprising teeth/wedges 306 in Figures 10 and 11) engaged (via 826) with the first gear (824) and the second gear (826), wherein the first gear (826) is coupled to the third gear (210 or 302) by way of the second gear (826 is an interfacing gear in either alternative interpretation; again the “Claim interpretation” section above).  

Claims 21, 23, 30, and 32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Viola (US PGPUB 2010/0030239).

Regarding Claim 21, Viola discloses a medical device drive system (i.e. “handle assembly 300”; Figure 27), comprising: 
a rotational input (trigger 304); 
a coupling member (trigger plate 312) engaged with the rotational input (304; Para. 0126); 
a first gear (342; Figure 29) comprising an engagement portion (342a) configured to engage with the coupling member (312 via 314; Para. 0131); and 
a second gear (344) coupled with the first gear (342; Para. 0131), 
wherein the second gear (344) is coupled to a movable element (330; Para. 0131 discloses 344 keyed to shaft 330), wherein the medical device drive system comprises a first system state (Figure 33) and a second system state (Figures 34, 36), wherein in the first system state the coupling member (312) is not engaged with the engagement portion (342a; see Figure 33; Para. 0135) and the first gear (342) rotates without moving the coupling member (312; note although the gear 342 is not disclosed as rotating without engagement of the plate/coupling member 312, it is clearly capable of independently rotating in the state as shown in Figure 33 as no structure prevents it from rotating), and wherein in the second system state (Figures 34, 36) the coupling member (312) is engaged (via 314) with the engagement portion (342a) of the first gear (342) and rotation of the rotational input (304) turns the coupling member (312), the first gear (342), and the second gear (344) to move the movable element (330; Paras. 0131, 0137, 0139),
wherein the first gear (342) comprises a bevel gear (342a; Para. 0131), wherein the bevel gear (342a) comprises a first set of teeth (as shown), wherein the coupling member (312) comprises a rotary gear face (314) comprises a second set of teeth (as shown), and wherein the first set of teeth (of 342a) are configured to engage the second set of teeth (of 314) when the coupling member (312) is advanced toward the first gear (342a; Paras. 0131, 0137, 0139).  

Regarding Claim 23, Viola discloses a rotational resistance member (see 248 in Figure 16 and equivalent spring shown in Figures 25-27) that resists rotation of the coupling member (312).  

Regarding Claim 30, Viola discloses a surgical instrument drive system (Figure 27), comprising: 
a rotational input (trigger 304); 
a coupling member (312) actuatable by the rotational input (304; Para. 0127); 
a first gear (342; Figure 28), wherein the coupling member (312) is configured to engage (via 314) the first gear (342) upon the actuation of the rotational input (304; Para. 0131, 0137); 
a second gear (344) meshingly engaged with the first gear (342 via 342b and 344a; Para. 0131), wherein the second gear (344) is coupled to a movable element (330; Para. 0131), the surgical instrument drive system comprising a first system state (Figure 33) and a second system state (Figures 34, 36), wherein, in the first system state (Figure 33), the coupling member (312) is not engaged with the first gear (342; as shown) and the first gear (342) rotates independently of the coupling member (312; note although the gear 342 is not disclosed as rotating without engagement of the plate/coupling member 312, it is clearly capable of independently rotating in the state as shown in Figure 33 as no structure would prevent it from rotating), and wherein, in the second system state (Figures 34, 36), the coupling member (312) is engaged (via 314) with the first gear (342) and actuation of the rotational input (304) actuates the coupling member (312), the first gear (342), and the second gear (344) to move the movable element (330; Paras. 0131, 0137, 0139), 
wherein the first gear (342) comprises a bevel gear (342a; Para. 0131), wherein the bevel gear (342a) comprises a first set of teeth (see Figure 28), wherein the coupling member (312) comprises a rotary gear face (314) comprising a second set of teeth (as shown), and wherein the first set of teeth (of 342a) are configured to engage  the second set of teeth (314) when the coupling member (312) is advanced toward the first gear (342; Paras. 0131, 0137, 0139).  

Regarding Claim 32, Viola discloses a rotational resistance member (see 248 in Figure 16 and equivalent spring shown in Figures 25-27) that resists rotation of the coupling member (312).  



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zemlock (US PGPUB 2009/0090763), in view of Viola (US PGPUB 2010/0030239).
Regarding Claim 29, assuming arguendo that one cannot reasonably interpret the third gear (210 or 302) of Zemlock as being configured to be actuated by a robotic control system, in which the Examiner does not concede to, one can draw attention to the teachings of Viola which discloses the use of a robot as the actuating mechanism of another medical device drive system (Para. 0075; see 102 rejections above). 
Viola is merely one example among many references in the art which teach the use of robotic controls/actuators with surgical drive systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Zemlock such that the third gear can be actuated by a robotic control system as mentioned by Viola. By modifying Zemlock in this manner such that it is capable of use with a robot, the device of Zemlock can be used from remote locations.



Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered.
Applicant’s arguments pertaining to the Specification Objections are not persuasive.
Specifically, regarding Applicant’s remarks that:

    PNG
    media_image1.png
    390
    710
    media_image1.png
    Greyscale

Examiner respectfully asserts that although the terms may be “sufficiently supported” (hence no 112(1st) rejection), the terms do not have an apparent or clear support. Given the length and complexity of the application, several structures within the Applicant’s specification can be viewed as correlated the claim terms when the terms are taken by themselves and therefore raising doubt as to what Applicant is intending to refer to. Without reviewing the prosecution history and/or previous applications, one even of ordinary skill in the art would not readily read the claims and specification and easily link the claimed terms to the disclosed structures in which the Applicant is attempting to suggest as clear support. It must also be noted that Applicant’s Remarks cannot be construed as part of the originally filed disclosure. 

Applicant’s arguments with respect to the 112 (2nd para.) rejections have been fully considered and are persuasive.  The 112 (2nd para.) rejections have been withdrawn. 

Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Note the following:
-Timm (US Patent 7,510,107) discloses another drive system with a manual/rotational input (5702; Figure 83) with a coupling member (5722) “engaged” therewith which comprises teeth (as shown) which selectively “engage” with a first bevel gear (5760) via intermediate gearing and a second gear (5770) coupled to a drive train (i.e. output shaft 5780 and knife drive gear 5790; see Figure 83). 
-Shelton (US Patent 8,322,455) discloses a drive system comprising a manually actuated shifter assembly (500; Figure 15) comprising several bevel gears that are engaged and disengaged.
-Kim (US PGPUB 2003/0047230) discloses multiple bevel gears and a manual rotational input but the input is continuously engaged with the bevel gears.
-Tezel (US Patent 4,476,864) discloses a rotational input (13; Figure 2), first bevel gear (42, and second gear (44) but does not disclose the input comprising teeth or having a coupling member comprising teeth as claimed. 
-Lee (US PGPUB 2008/0255420) discloses a manual rotational input (260, 262; Figure 4, note that it imparts a rotational movement) comprising teeth (262) to engage a first bevel gear (266) and a second gear (266) but Lee does not disclose the input being able to disengage from the first gear. 
-D’ Arcangelo (US Patent 8,499,994) discloses a medical device drive system (see Figure 10) comprising a manual rotational input (35) comprising teeth as shown to engage with bevel gear (38) and a second gear (39).
 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        4/27/2021